Citation Nr: 1412629	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  08-05 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a skin rash of the entire body.  

2.  Entitlement to an effective date earlier than September 17, 2007, for the grant of service connection for a cervical spine disorder, characterized as degenerative disc disease of the cervical spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from December 1975 to December 1978 and from May 1979 to May 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In September 2006, the RO denied service connection for posttraumatic stress disorder (PTSD) and the Veteran perfected an appeal of this issue.  In June 2008, a Decision Review Officer (DRO) hearing was held and included testimony on the issues of service connection for PTSD and for a skin rash.  In June 2012, the RO granted service connection for PTSD and thus, the issue was resolved and is no longer for consideration.  

In March 2011, the RO reduced the rating for service-connected lumbar spine disability to 20 percent effective July 1, 2011.  The Veteran submitted a notice of disagreement with this decision and requested a hearing.  The hearing was scheduled for June 4, 2012.  On that date, the Veteran submitted a statement indicating that the grant of 10 percent for right leg radiculopathy along with service connection for left leg radiculopathy satisfied his appeal regarding the low back and he no longer wanted a DRO hearing.  The RO subsequently promulgated a grant of service connection for right and left leg radiculopathy and increased the rating for lumbar spine disability to 40 percent.  The Veteran's disagreement is considered withdrawn.  

The Board acknowledges that additional evidence was added to the claims folder following the May 2012 Statement of the Case.  On review, this evidence is not relevant to the effective date issue and a remand for RO consideration is not necessary.  

In September 2013, a videoconference hearing was held before the undersigned Veterans Law Judge (VLJ).  

The VBMS and Virtual VA folders have been reviewed.  


FINDINGS OF FACT

1.  In September 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he was withdrawing his appeal for service connection for a skin condition.  

2.  In February 1999, the RO denied service connection for degenerative joint disease of the cervical spine.  The Veteran did not perfect a timely appeal or submit additional evidence within one year.  

3.  On August 17, 2000, the RO received a statement from the Veteran which it construed to include a claim of service connection for a cervical spine disorder.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal concerning the claim of entitlement to service connection for a skin rash of the entire body have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for an effective date of August 17, 2000, and no earlier, for service connection for a cervical spine disorder have been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Skin disorder

In July 2006, the RO denied service connection for a skin rash of the entire body.  The Veteran disagreed and perfected this appeal. 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In September 2013, the Veteran submitted a statement indicating that he wished to withdraw his appeal for service connection for a skin condition.  Thus, there remain no allegations of errors of fact or law for appellate consideration as concerns the issue of entitlement to service connection for a skin rash of the entire body.  Accordingly, the Board does not have jurisdiction to review this issue, and the appeal is dismissed.  

Effective date

In February 2010, the RO granted service connection for degenerative disc disease of the cervical spine and assigned a 20 percent rating from September 17, 2007.  The Veteran disagreed with the effective date and perfected this appeal.  

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  The appeal regarding an earlier effective date is a "downstream" issue in that it arose following the initial grant of service connection.  By letter dated in April 2004, VA notified the Veteran of the information and evidence needed to substantiate a service connection claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  In March 2006, VA notified the Veteran as to how VA assigns disability ratings and effective dates.  The effective date issue was most recently readjudicated in the May 2012 statement of the case.

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records, and identified private medical records.  Information in the claims folder suggests that the Veteran filed a claim for Social Security Administration (SSA) benefits but that the claim was denied.  The Veteran has not asserted that these records are relevant and at the videoconference hearing, he agreed that all evidence has been submitted in regards to the matter.  Under these circumstances, the Board declines to remand for any potentially available SSA records.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (VA has an obligation to secure SSA records if there is a reasonable possibility that the records would help to substantiate the Veteran's claim.)
 
A VA examination is not needed as current findings would not serve to establish entitlement to an earlier effective date.  

The Veteran provided testimony at a videoconference hearing in September 2013.  At that time, the VLJ clarified the issue and arguments on appeal and explained the evidence needed to establish entitlement to an earlier effective date.  The actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing.  38 C.F.R. § 3.103 (2013).

On review, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. 
§ 3.159.

Laws and Regulations

The assignment of an effective date for an award of service connection is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection or a claim reopened after final adjudication, "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore."  38 U.S.C.A. § 5110(a).  However, if a granted claim is filed within one year of the Veteran's discharge or release from active service, the effective date shall be the day following the date of such discharge or release.  38 U.S.C.A. § 5110(b). 

The implementing regulation, 38 C.F.R § 3.400, states that the effective date for an award of compensation based on an original claim for service connection or a claim reopened after final disallowance will be "the date of the receipt of the claim or the date entitlement arose, whichever is later."  If the claim is received within 1 year after separation from service, the effective date will be the day following separation from active service.  

Generally, a specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA. See 38 C.F.R. § 3.151(a) (2013).  However, any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within 1 year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155. 

The mere existence of medical records generally cannot be construed as an informal claim.  Criswell v. Nicholson, 20 Vet. App. 501, 504 (2006).  An exception to this general rule exists pursuant to 38 C.F.R. § 3.157(b)(1) (2013).  The provision describes what constitutes an informal claim for increased benefits or an informal claim to reopen and applies when a formal claim for pension or compensation has been allowed, or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree.

Analysis

The Veteran asserts entitlement to service connection for a cervical spine disorder prior to September 17, 2007.  The Veteran does not contend that he filed a claim for a neck condition within one year following discharge from service.  In his February 2010 notice of disagreement, he stated that he wanted an effective date back to 2001.  At the videoconference hearing, the Veteran testified that he felt the current appeal stems from April 1998.  The Veteran argued that he either appealed that decision or kept it in play such that the effective date should go back to the original claim.  

Review of the claims folder shows that on April 27, 1998, the RO received a claim for service connection for a neck condition.  In February 1999, the RO denied service connection for degenerative joint disease of the cervical spine.  The Veteran did not appeal this decision and new and material evidence was not submitted within the one-year appeal period.  Thus, this decision is final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2013).

On August 17, 2000, the RO received a statement from the Veteran indicating that he "would like to reopen my claims for an increase serve (sic) connected back disability."  The RO apparently construed this as a claim for service connection for both the lumbar and cervical spines.  In December 2000, the RO denied service connection for disc disease of the lumbar and cervical spine (claimed as a back condition).  The Veteran disagreed with the decision and perfected an appeal.  

In September 2002, the Board determined that additional development was needed.  In October 2003, the Board remanded the issue of service connection for a cervical spine disorder. 

Following extensive development and multiple supplemental statements of the case, in February 2010, the RO granted service connection for degenerative disc disease of the cervical spine.  The RO explained that although medical evidence showed a history of cervical degenerative joint disease, a confirmed diagnosis with x-ray verification was not obtained until September 17, 2007.  Thus, that was the effective date assigned.  

On review, the Board does not find any correspondence or other evidence following the final February 1999 rating decision and prior to August 17, 2000 that could be construed as a claim of entitlement to service connection for a cervical spine disorder.  Thus, the date of claim is August 17, 2000.

Information in the claims folder shows a longstanding history of chronic neck pain and complaints related to same.  The Board acknowledges that there is some inconsistent evidence as to when a cervical spine disorder was actually shown.  For example, x-rays prior to August 2007 were repeatedly shown to be unremarkable.  The November 2000 VA examination included a diagnosis of intermittent chronic neck pain with mild-moderate impairment and normal x-rays, and the April 2004 VA examiner indicated that in his opinion, the Veteran was experiencing no cervical spine disability, based on negative objective findings, x-ray and examination.  

Notwithstanding, a July 1998 VA record includes an assessment of cervical disc disease at C6-C7 with radiculopathy of the right hand and motor weakness.  An August 1998 private evaluation includes an assessment of neck strain and right paresthesia; rule out degenerative joint disease.

Resolving reasonable doubt in the Veteran's favor, there was evidence of a cervical spine disorder at the time of his August 2000 claim.  See 38 C.F.R. § 3.102 (2013).  That claim remained pending until the February 2010 grant of service connection.  See Adams v. Shinseki, 568 F.3d 956, 960 (Fed. Cir. 2009) (A claim for VA benefits, whether formal or informal, remains pending until it is finally adjudicated.)  Thus, an effective date of August 17, 2000 is warranted.  There is no basis for assigning an earlier date.  

In reaching this determination, we note that the AOJ could have obtained clarification regarding the onset (first manifestation) of the disc disease, but did not.  In the absence of such opinion, we find little basis to disassociate the disc disease noted in 1998 from the disc disease identified in 2007.  The Board shall not remand at this late stage.


ORDER

The appeal of the denial of entitlement to service connection for a skin rash of the entire body is dismissed.

An effective date of August 17, 2000, and no earlier, for the grant of service connection for a cervical spine disorder is granted, subject to the laws and regulations governing the award of monetary benefits. 



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


